Citation Nr: 1214351	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and an observer


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing at the RO in February 2010 before the undersigned.  A transcript of the hearing testimony has been included in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim on appeal was initially characterized as a claim of service connection for posttraumatic stress disorder (PTSD).  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file revealed that the Veteran has been variously diagnosed as having bipolar type II disorder and PTSD symptomatology.  The Board therefore recharacterized the issue broadly as, "Entitlement to service connection for a psychiatric disorder," in its April 2010 decision and remanded the issue back to the RO for further development.

In its April 2010 remand instructions, the Board directed the RO to afford the Veteran a VA psychiatric examination in order to evaluate any present mental disorders.  Specifically, the examiner was asked to determine whether the Veteran had PTSD and, if so, whether any in-service stressors found to be established by the RO were sufficient to produce PTSD.  In addition, the examiner was asked to opine as to whether it was likely, unlikely, or at least as likely as not that any diagnosed acquired psychiatric disorder, other than PTSD, found during the examination had its clinical onset during service or was related to any in-service disease, event, or injury.  

The Veteran was afforded a VA PTSD examination in June 2010.  The examiner diagnosed the Veteran with bipolar disorder and determined that he was not afflicted with PTSD.  However, the examiner failed to then opine as to whether it was likely, unlikely, or at least as likely as not that the Veteran's diagnosed bipolar disorder had its clinical onset during service or was related to any in-service disease, event, or injury.  

Based on the June 2010 VA PTSD examination report, the RO again denied the Veteran's claim for entitlement to service connection for a psychiatric disorder in a December 2011 supplemental statement of the case.  However, in January 2012, the Veteran submitted additional evidence, including correspondence in which his attending VA mental health care provider opined that the Veteran did meet the diagnostic criteria for PTSD and that his PTSD symptomatology was related to his in-service experiences.  Based on this evidence, in a January 2012 rating decision, the RO granted the Veteran entitlement to service connection for PTSD and assigned a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective September 19, 2006.  Curiously, in the January 2012 rating decision, the RO acknowledged that the June 2010 VA examination report failed to substantially comply with the Board's remand instructions in that it neglected to address the question of whether or not the Veteran's diagnosed bipolar disorder was or was not related to his military service.  

The Veteran has not contested the January 2012 rating decision.  However, as the Veteran also has a current diagnosis of bipolar disorder, the RO's January 2012 rating decision was not a full grant of the benefits sought on appeal.  This is because, in theory, the Veteran could receive separate ratings for PTSD and bipolar disorder if bipolar disorder was found to be related to service and if none of the symptomatology associated with bipolar disorder was duplicative of or overlapping with the symptomatology of his service-connected PTSD.  

Historically, the Veteran was initially diagnosed as having generalized anxiety disorder.  By 2001, he was diagnosed as having both anxiety disorder and depression.  In January 2005, he was diagnosed as having dysthymic disorder.  In November 2006, the Veteran's screening for PTSD was negative and he was diagnosed with bipolar disorder for the first time.  However, by June 2007 his diagnoses included bipolar disorder in addition to anxiety and depression.  At this time, he reported a history of treatment for PTSD symptomatology.  In an August 2007 treatment note, his VA  physician opined that the Veteran had a history of bipolarity which had transformed into dysthymia with periods of euthymia over the past few years.  The physician explained that, "On top of the bipolarity, he also has subthreshold PTSD symptoms (very intermittent flashbacks (<2 per year) and infrequent nightmares, some avoidance, but no significant hypervigilance."  As such, the physician diagnosed him with bipolar II disorder as well as subthreshold PTSD.  An August 2008 group therapy note indicated that, "His bipolar disorder appears to be more of a problem at present than his PTSD symptoms."  

This suggests that the symptomatology associated with bipolar disorder is not duplicative of or overlapping with the symptomatology of his service-connected PTSD.  

The Board notes that the Court has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand order, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court also held that the Board errs in failing to ensure compliance with remand orders of the Board or the Court.  Id.  Given those pronouncements, and the fact that the June 2010 VA PTSD examination clearly did not comply with the Board's April 2010 remand instructions, another remand is now required.  38 C.F.R. § 19.9 (2011).  Specifically, the Veteran should be afforded another VA examination to determine the probable etiology of his diagnosed bipolar disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination in order to determine the probable etiology of his diagnosed bipolar disorder.  In addition to examining the Veteran, the examiner should review his entire medical history.  The examiner should also reconcile all psychiatric diagnoses documented in the Veteran's records and provide current psychiatric diagnoses.  The examiner should utilize THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses. 

The examiner should state whether it is more likely than not, as likely as not, or less likely than not that the Veteran's diagnosed bipolar disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record .  If the Veteran fails to report to the scheduled examination, the claims folder must indicate whether the notification was returned as undeliverable.

3.  The RO must ensure that the medical examination report complies with this remand and the questions presented in the request. If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


